Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
Claims 1, 3, 7, 9, 13 and 15, recite largest number of straight line segments, however there are no drawings showing any straight line segments. 
Claims 4, 10 and 16 include the term “motion module”, however the drawings and disclosure do not show/recite a motion module.
 Therefore, the motion module must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claims 4-5, 10-11 and 16-17 are objected to because of the following informalities:  
Claims 4, 10 and 16 recite “from motion module”, which should recite “from a motion module”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
(*The examiner notes applicant’s provided IDS included a corresponding European search report which also provided notification that the specification did not sufficiently disclose the invention.)
The claims and disclosure/drawings show what is being done, but not how it’s being done/accomplished. 
The examiner notes the following:
The claims include:
Claims 1, 7 and 13) Acquiring a plurality of candidate first-order radial distortion parameters preset and acquiring a specified value…The examiner notes the disclosure includes a flow chart and devices (Fig 2 for example each step identical to the claims, however, the actual details of how the parameters are preset (are they calculated and included in metadata and then received), are they acquired from just capturing an image?  The disclosure does not show/disclose how they are acquired.  
b) performing radial distortion correction to obtain a first initial corrected video frame; the disclosure does not disclose how the correction (mathematically, functionally and/or how the correction is performed or even shown in the drawings).
c) the selecting from the corrected video the largest number of straight line segments, the disclosure does not disclose how the largest number of straight lines is calculated/computed in order to be selected.
d) determining a candidate first-order radial distortion parameter….the steps are shown in Fig 2 (204), but this merely repeats the claim, without disclosing how it’s done. 


Claims 3-5, 9-11 and 15-17, 
These claims also include acquiring, performing, determining 2nd order and correction that is not detailed in the disclosure as to how these are done/accomplished. 
It is noted that applicant’s IDS include 3 NPL’s each of which had tables/equations on how they derived parameters, straight lines, however the instant application however does not disclose any algorithm/equations/method on how the parameters, straight lines, corrections are done.  In the event the applicant deems such methods are conventional (well-known) then the applicant should clarify such.  

The examiner notes if any amendments are made, no new matter can be incorporated into the disclosure, if the applicant would like to add “new matter” then the applicant may file a CIP application. 
If the applicant deems the “how to” determine, acquire and correcting steps are conventionally known, then the applicant should clarify such.  If the applicant deems the “how” the applicant is obtaining the information/parameters and performing correction is unique/different from conventional methods, the applicant should clarify such and identify in the disclosure, if present how limitations are acquired/obtained/determined and corrected.   


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The above claims include language:
	“acquiring a target video frame using the target camera and except for the to-be-processing video frame”
It is unclear what the except clause refers to, does it mean “does not include”?
Thus the claim is indefinite/unclear what the term “except” means in the claims. 

1.105    Requirements for information.
[Editor Note: Some* paragraphs below are not applicable to patent applications filed before Sept. 16, 2012]
(a)
(1) In the course of examining or treating a matter in a pending or abandoned application, in a patent, or in a reexamination proceeding, including a reexamination proceeding ordered as a result of a supplemental examination proceeding, the examiner or other Office employee may require the submission, from individuals identified under § 1.56(c), or any assignee, of such information as may be reasonably necessary to properly examine or treat the matter, for example:
(i) Commercial databases: The existence of any particularly relevant commercial database known to any of the inventors that could be searched for a particular aspect of the invention.
(ii) Search: Whether a search of the prior art was made, and if so, what was searched.
(iii) Related information: A copy of any non-patent literature, published application, or patent (U.S. or foreign), by any of the inventors, that relates to the claimed invention.
(iv) Information used to draft application: A copy of any non-patent literature, published application, or patent (U.S. or foreign) that was used to draft the application.
(v) Information used in invention process: A copy of any non-patent literature, published application, or patent (U.S. or foreign) that was used in the invention process, such as by designing around or providing a solution to accomplish an invention result.
(vi) Improvements: Where the claimed invention is an improvement, identification of what is being improved.
(vii) In Use: Identification of any use of the claimed invention known to any of the inventors at the time the application was filed notwithstanding the date of the use.
(viii) Technical information known to applicant. Technical information known to applicant concerning the related art, the disclosure, the claimed subject matter, other factual information pertinent to patentability, or concerning the accuracy of the examiner’s stated interpretation of such items.
(2) Requirements for factual information known to applicant may be presented in any appropriate manner, for example:
(i) A requirement for factual information;
(ii) Interrogatories in the form of specific questions seeking applicant’s factual knowledge; or
(iii) Stipulations as to facts with which the applicant may agree or disagree.
(3) Any reply to a requirement for information pursuant to this section that states either that the information required to be submitted is unknown to or is not readily available to the party or parties from which it was requested may be accepted as a complete reply.
(b) The requirement for information of paragraph (a)(1) of this section may be included in an Office action, or sent separately.
(c) A reply, or a failure to reply, to a requirement for information under this section will be governed by §§ 1.135  and 1.136.

IAW with Rule 1.105 and specifically (viii) above, the examiner as noted above in the 112 1st (written description) rejection,  did not see/identify any equations/steps/procedures on how the acquiring, determining and correction were done/accomplished.  The claims/disclosure recite what is being done, but not how its done.  The examiner has thus required applicant to provide technical information, regarding the claims, specifically do the claims use conventional (well-known) methods/algorithms/equations to perform the steps/processes and how are the parameters (1st and 2nd) are acquired, how is the radial distortion parameter specified, how is correction performed, how are the largest number of straight line segments determined.   The examiner notes the IDS provided by applicant includes 3 NPL documents each of which includes tables/equations on how they each determine parameters and straight line segments; however the present disclosure is absent any specific/particular method/scheme/algorithm/equation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—see newly cited references on attached form PTO-892.
Notable prior art cited includes:
US 20190102910 which discloses determining radial distortion parameters and calculating straight line segments (Fig 11). 
US 20220198710 which discloses using machine learning which predicts parameters of the image using the radial distortion of the image and the focal length of the image. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller, can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785
An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent applications and pre-grant publication submissions in electronic publication-ready form. EFS includes software to help customers prepare submissions in extensible Markup Language (XML) format and to assemble the various parts of the application as an electronic submission package. EFS also allows the submission of Computer Readable Format (CRF) sequence listings for pending biotechnology patent applications, which were filed in paper form.

/BRIAN P YENKE/Primary Examiner, Art Unit 2422